Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 1 of 29 PageID# 1077




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION

                                                                CLERK U.S. DISTHICT COURT
                                                                              VIRGINIA
AMAZON.COM,INC. and AMAZON
DATA SERVICES,INC.,

            Plaintiffs,

      V.                                        CASE NO. 1:20-CV.484

WDC HOLDINGS LLC dba NORTHSTAR
COMMERCIAL PARTNERS; BRIAN
WATSON;STERLING NCP FF, LLC;            FILED UNDER SEAL PURSUANT TO
MANASSAS NCP FF, LLC; NSIPI             LOCAL RULE 5
ADMINISTRATIVE MANAGER; NOVA
WPC LLC; WHITE PEAKS CAPITAL LLC;
VILLANOVA TRUST; JOHN DOES 1-20,

            Defendants.




 PLAINTIFFS'SUPPLEMENTAL MEMORANDUM IN SUPPORT OF SHOW CAUSE
  ORDER AND PLAINTIFFS' APPLICATION FOR PRELIMINARY INJUNCTION
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 2 of 29 PageID# 1078
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 3 of 29 PageID# 1079
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 4 of 29 PageID# 1080
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 5 of 29 PageID# 1081
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 6 of 29 PageID# 1082
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 7 of 29 PageID# 1083
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 8 of 29 PageID# 1084
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 9 of 29 PageID# 1085
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 10 of 29 PageID# 1086
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 11 of 29 PageID# 1087
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 12 of 29 PageID# 1088
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 13 of 29 PageID# 1089
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 14 of 29 PageID# 1090
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 15 of 29 PageID# 1091
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 16 of 29 PageID# 1092
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 17 of 29 PageID# 1093
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 18 of 29 PageID# 1094
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 19 of 29 PageID# 1095
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 20 of 29 PageID# 1096
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 21 of 29 PageID# 1097
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 22 of 29 PageID# 1098
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 23 of 29 PageID# 1099
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 24 of 29 PageID# 1100
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 25 of 29 PageID# 1101
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 26 of 29 PageID# 1102
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 27 of 29 PageID# 1103
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 28 of 29 PageID# 1104
Case 1:20-cv-00484-LO-TCB Document 41 Filed 05/18/20 Page 29 of 29 PageID# 1105
